Title: To James Madison from Stephen Cathalan, Jr., 9 June 1803 (Abstract)
From: Cathalan, Stephen
To: Madison, James


9 June 1803, Marseilles. Last wrote on 27 May by way of Cette, enclosing a letter for the president and a packet from the U.S. consul at Tunis. This letter is carried by Benjamin Mumford, who returns to New York, and concerns the forgery of American ship’s papers that took place in Barcelona “about two years ago.” Was first informed of it by William Willis’s letter of 13 Oct. 1802, of which he encloses a copy. One month later Charles Pinckney passed through Marseilles and showed him a set of the forged papers; no such papers have appeared in Marseilles. Informs JM that Capt. Thomas Lewis and William Baker made affidavits to him under oath on 8 and 15 Apr. and 6 June; he is sending one set of these documents, which “are of a very Serious nature,” to Robert R. Livingston to pass on to JM; copies will go also to Pinckney and Willis.
 

   
   RC, two copies, and enclosures (DNA: RG 59, CD, Marseilles, vol. 2). First RC 2 pp.; docketed by Wagner as received 24 Aug. with the notation: “Forgery of American papers for vessels imputed to Mr. Willis &c.” For enclosures, see nn. 1 and 2.



   
   The enclosed 13 Oct. 1802 letter from Willis (1 p.) reported the escape of Thomas Lewis from Barcelona and accused him of holding false ship’s papers. Willis warned Cathalan not to clear any ship of which Lewis owned a part or on which he acted as supercargo or master and asked Cathalan to let him know should Lewis appear in Marseilles. Cathalan noted in the bottom margin: “I answered him on the 25th: octob. & was Since very Cautious about american Vessels arriving here, Since that denunciation towards Capn. Lewis & Baker.”



   
   Cathalan enclosed copies of two depositions taken from William Baker on 8 Apr. (3 pp.) and 6 June 1803 (1 p.; docketed by Wagner). In the first, Baker stated that in August 1801 William Willis had offered him part share in the ship Chatham in return for Baker’s agreeing to be supercargo on a voyage. Willis bought the ship and, despite its multiple ownership, signed ship’s papers indicating that Baker was the sole owner. Willis then asked Baker to copy the register, sea letter, and Mediterranean pass of the ship Catherine of Baltimore and told Baker that he would have the blanks filled; Baker later saw these papers in the hands of Thomas Lewis, filled with his name as master of a ship called the Pomona of Newport. Lewis said he had gotten the papers from Willis. After the voyage had been completed and Baker had returned to Barcelona, Willis had him arrested and charged with “a deviation in the Voyage.” After eighteen days in prison, Baker was summoned to the consulate for interrogation. He left soon after for France. The second affidavit added that Baker did not know who had filled in the blank documents but that the plates and seals for the documents had been sent by the engraver to Willis. Cathalan also enclosed an affidavit sworn to by Thomas Lewis, 15 Apr. 1803 (4 pp.), in which Lewis stated that he had been offered the command of a ship by Willis, who subsequently purchased the Chatham in August 1801, furnished it with false papers that cited James Mumford as the owner, and changed its name to the Pomona. Lewis also testified that he had seen a packet of blank sea letters, ships’ registers, and Mediterranean passes that had come from Willis. Lewis acknowledged making several voyages on the Pomona, after which he had surrendered the ship and its papers to Willis.



   
   Cathalan wrote Livingston on 5 July 1803 (DNA: RG 59, DD, France, vol. 8A; 2 pp.), confirming his previous letters of 22 June and 1 July, which probably contained the set of depositions aforementioned, and enclosing a letter he had received from Willis of 25 June (ibid.; 1 p.). He requested instructions from Livingston about how to proceed and asked that Willis’s letter be forwarded to JM after examination.



   
   A full transcription of this document has been added to the digital edition.

